DETAILED ACTION
Claim Objections
Claim 5 should be revised to place “as” between “thermoplastic” and “a”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 10, 18, and 27, the limitations “provide an ability of the high melt temperature thermoplastic composite plies to shear relative to each other” in claim 1, “provide an ability…to shear relative to each other” in claim 10, “a minimum amount…to…”provide an ability of the strip to shear” in claim 18, and “sufficient to hold the composite plies in registration and allow the plies to shear relative to each other” in claim 27 are relative terms which render the claims indefinite. These degree of force necessary to cause the shear is unknown/unstated, and it is noted that any two articles could shear relative to one another with a large enough force.  Especially when a step of shearing/shaping is not part of the claim, the claimed capability does not permit one to understand the metes and bounds of the claim.
As to claim 12, the claimed “spraying…over substantially an entire surface of the prepreg tape” contradicts the “only a portion” in claim 10.  Also, this claim reads similar to claim 9 except that the preamble for claim 12 omits the “at least one of”, leaving the reader with the impression that claim 12 covers only a process where all three steps are performed.  Since this would be internally contradictory (i.e. the particles cannot be a liquefied state), Applicant should consider revising the claim consistent with claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8, 18, 19, 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (US 5,066,536) in view of Evans (US 20060048881).
As to claim 1, Cogswell teaches a process of making a thermoplastic composite preform (Abstract, line 1) comprising applying a low melt temperature thermoplastic on surfaces of higher melt temperature thermoplastic composite plies (Abstract, lines 7-8; 4:28), assembling a stack comprising the higher melt temperature thermoplastic composite plies (7:10; Abstract, line 2), and melting the low temperature thermoplastic to tack/bond the high melt temperature thermoplastic composite plies together (8:19-25 and 5:57-65, especially “locally welded”).  The Cogswell process would maintain registration of the plies but provide an ability to shear relative to each other.
Cogswell is silent to depositing onto “only a portion of a surface” of a prepreg tape and “melting a portion” of the low melt temperature thermoplastic on a first strip immediately ahead of a compaction roller.
However, Evans teaches a method of making a composite part comprising depositing a low melt temperature thermoplastic veil (22) in a pattern that facilitates tack onto a fiber tape ([0013]).  The Evans spider-web configuration ([0013]) of the veil, meets the claimed “only a portion”.  The Evans veil is spot-tacked ([0013]) to the tape using a laser (26) and meets “melting a portion” of the low melt temperature thermoplastic veil.  Spot tacking maintains registration of the tape during assembly preform with a second strip (20) by melting a portion of the veil immediately ahead of a compaction roller prior (14) which presses a first strip onto a second strip.  The spot-tacking taught by Evans would inherently provide the ability to shear in the claimed manner.
It would have been prima facie obvious to one or ordinary skill in the art prior to filing to incorporate the Evans (a) veil and compaction process into Cogswell because (a) Evans provides a spot-tackable veil that one of ordinary skill in the art would have viewed as an obvious interchangeable substitute for the locally welded (Cogswell, 5:63) thermoplastic layer of Cogswell, and (b) Cogswell teaches/suggests automated welding equipment, and the Evans laser-assisted placement of composite material is interpreted to be an automated welding device (Abstract) within the scope of the Cogswell teaching/suggestion.
As to claim 2, Cogswell applies the low melt temperature thermoplastic to the surface of the plies (8:7-18), and inherently heats to the melt temperature of the low melt temperature thermoplastic on each ply (5:57-65).  While Cogswell is silent to applying “to a portion of a surface”, Evans teaches applying a spider web like veil ([0013]) on each of the plies (22) which would only be present on portions of the surface.  See the rejection of claim 1 above.  As to claim 3, Evans teaches applying the veil on each of the plies (22).  As to claim 4, Evans provides to the combination a pattern forming suitable for forming the preform into a particular shape.  As to claims 7 and 8, Cogswell is silent to the continuous pattern that inherently facilitates tacking and forming.  However, Evans teaches a spider-web-like veil ([0013]) which provides a continuous pattern that would facilitate the claimed forming.  
As to claim 18, Cogswell teaches a process of making a thermoplastic composite preform (Abstract, line 1) comprising applying a low melt temperature thermoplastic on surfaces of higher melt temperature thermoplastic composite plies (Abstract, lines 7-8; 4:28) interpreted to be strips.  Cogswell teaches assembling a stack comprising the higher melt temperature thermoplastic composite plies (7:10; Abstract, line 2), and melting the low temperature thermoplastic to tack/bond the high melt temperature thermoplastic composite plies together (8:19-25 and 5:57-65, especially “locally welded”).  The Cogswell process would maintain registration of the plies but provide an ability to shear relative to each other.
Cogswell is silent to depositing the low melt temperature thermoplastic onto “only a portion of the strip in a pattern”.
However, Evans teaches a method of making a composite part comprising depositing a low melt temperature thermoplastic veil (22) in a pattern that facilitates tack onto a fiber tape ([0013]).  The Evans spider-web configuration ([0013]) of the veil, meets the claimed “only a portion of the strip in a pattern”.  The Evans veil is spot-tacked ([0013]) to the tape using a laser (26).  Spot tacking maintains registration of the tape during assembly preform with a second strip (20) by melting a portion of the veil immediately ahead of a compaction roller prior (14) which presses a first strip onto a second strip.  The spot-tacking taught by Evans would inherently provide the ability to shear in the claimed manner.
It would have been prima facie obvious to one or ordinary skill in the art prior to filing to incorporate the Evans veil into Cogswell because Evans provides a spot-tackable veil that one of ordinary skill in the art would have viewed as an obvious interchangeable substitute for the locally welded (Cogswell, 5:63) thermoplastic layer of Cogswell.
As to claim 19, both Cogswell and Evans provide deposition of the low melt temperature thermoplastic on the surface of the strip.  See rejection of claim 18.  As to claim 20, even if Cogswell does not specifically teach the heating to a melt temperature, the laser of Evans is interpreted to provide the heating to the veil melt temperature and would have been obvious for the same reasons set forth above for claim 18.
As to claim 27, Cogswell teaches a process of making a thermoplastic composite preform (Abstract, line 1) comprising applying a low melt temperature thermoplastic on surfaces of higher melt temperature thermoplastic composite plies (Abstract, lines 7-8; 4:28).  Cogswell teaches assembling a stack comprising the higher melt temperature thermoplastic composite plies (7:10; Abstract, line 2) with the low melt temperature thermoplastic between the composite plies, and melting the low temperature thermoplastic to tack/bond the high melt temperature thermoplastic composite plies together (8:19-25 and 5:57-65, especially “locally welded”).  The Cogswell process would maintain registration of the plies but provide an ability to shear relative to each other.
Cogswell is silent to depositing the low melt temperature thermoplastic onto “only to a portion of a surface of each of the plies”.
However, Evans teaches a method of making a composite part comprising depositing a low melt temperature thermoplastic veil (22) in a pattern that facilitates tack onto a fiber tape ([0013]).  The Evans spider-web configuration ([0013]) of the veil, meets the claimed “only to a portion of a surface of each of the plies”.  The Evans veil is spot-tacked ([0013]) to the tape using a laser (26).  Spot tacking maintains registration of the tape during assembly preform with a second strip (20) by melting a portion of the veil immediately ahead of a compaction roller prior (14) which presses a first strip onto a second strip.  The spot-tacking taught by Evans would inherently provide the ability to shear in the claimed manner.
It would have been prima facie obvious to one or ordinary skill in the art prior to filing to incorporate the Evans veil into Cogswell because Evans provides a spot-tackable veil that one of ordinary skill in the art would have viewed as an obvious interchangeable substitute for the locally welded (Cogswell, 5:63) thermoplastic layer of Cogswell.
As to claim 28, the Evans application pattern would provide the claimed minimizing of the low melt temperature thermoplastic required to achieve desired tack between the plies.

Claims 5-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (US 5,066,536) in view of Evans (US 20060048881), and further in view of Black (US 5,476,627).  Cogswell and Evans teach the subject matter of claim 1 and 20 above under 35 U.S.C. 103.
As to claims 5 and 9, Cogswell is silent to a molten stream in claims 5 and 9.  However, Black teaches that a quantity of “fluid resin” material may be deposited as a bead on a fabric for tackifying and layup (Abstract), and this bead of fluid resin meets the claimed molten stream.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to incorporate this feature from Black into the modified Cogswell process because Evans provides a spider-web-like configuration, and one would have recognized beads as an obvious process for producing a spider-web-like configuration.  As to claim 6, Evans provides the subject matter of claim 6 since it heats the interface with a laser, including heating the low melt temperature layer (22) while laying down the tape (12, 20).  As to claim 21, Cogswell appears to be silent to cooling and reeling.  However, Black teaches that a quantity of “fluid resin” material may be deposited as a bead on a fabric for tackifying and layup (Abstract).  The cooling and reeling onto a spool are inherent (Fig. 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to incorporate this feature from Black into the modified Cogswell process because Evans provides a spider-web-like configuration, and one would have recognized beads as an obvious process for producing a spider-web-like configuration and storing the end product in a convenient manner.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (US 5,066,536) in view of Evans (US 20060048881), and further in view of Black (US 5,476,627).  
As to claim 10, Cogswell teaches a process of making a thermoplastic composite preform (Abstract, line 1) comprising adhering a low melt temperature thermoplastic on surfaces of higher melt temperature thermoplastic prepreg plies (Abstract, lines 7-8; 4:28), and laying up the  prepregs to maintain registration in a stack and provide the ability to shear.  Cogswell teaches laying up the prepreg tape and melting the low temperature thermoplastic to tack/bond the high melt temperature thermoplastic composite plies together (8:19-25 and 5:57-65, especially “locally welded”).  Cogswell teaches compression molding the preform (meets consolidation).  See Example 1.
Cogswell is silent to (a) depositing onto “only a portion of a surface” of a prepreg tape and “melting portions” of the low melt temperature thermoplastic just prior to laying and compressing the preform, and (b) drawing onto a take-up spool.
Regarding (a), Evans teaches a method of making a composite part comprising depositing a low melt temperature thermoplastic veil (22) in a pattern that facilitates tack onto a fiber tape ([0013]).  The Evans spider-web veil configuration ([0013]) meets the claimed “only a portion”.  The Evans veil is spot-tacked ([0013]) to the tape using a laser (26) and meets “melting a portion” of the low melt temperature thermoplastic veil.  Spot tacking maintains registration of the tape during assembly preform with a second strip (20) by melting a portion of the veil immediately ahead of a compaction roller prior (14) which presses a first strip onto a second strip.  The spot-tacking taught by Evans would inherently provide the ability to shear in the claimed manner.  It would have been prima facie obvious to one or ordinary skill in the art prior to filing to incorporate the Evans veil and compaction process into Cogswell because Evans provides a spot-tackable veil that one of ordinary skill in the art would have viewed as an obvious interchangeable substitute for the locally welded (Cogswell, 5:63) thermoplastic layer of Cogswell.  Additionally, Cogswell teaches/suggests automated welding equipment, and the Evans laser-assisted placement of composite material is interpreted to be an automated welding device (Abstract) within the scope of the Cogswell teaching/suggestion.
Regarding (b), Black teaches a take-up spool (Fig. 2, item 21).  It would have been prima facie obvious to incorporate the Black take-up spook into Cogswell motivated by a desire to store the material for later use.
As to claim 11, Cogswell is silent to spraying.  However, Black teaches a process interpreted to be spraying.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to incorporate this feature from Black into the modified Cogswell process because Evans provides a spider-web-like configuration, and one would have recognized the Black spraying process to be an obvious process for forming the spider web configuration of Evans.  As to claim 12, Cogswell is silent to the claimed features.  However, Black teaches a resin deposited in a liquefied state.  In the combination, one would have recognized the Black deposition process as an obvious process to produce the spider-web like veil of Evans.   As to claim 13, Cogswell is silent to the cooling, but Black is interpreted to provide a step of cooling between application (Fig. 2, item 11) and spooling (21).  This feature would have been obvious for the same reasons set forth above in the rejection of claim 10.  As to claim 14, Cogswell provides a locally welded (Cogswell, 5:63) thermoplastic layer, and additionally, Evans provides local welding (meets melting) during layup.  As to claims 15 and 16, Cogswell teaches compression molding the preform (meets melting and compacting).  See Example 1, comparing PEEK Tm (7:12) to molding temperature (7:20).  Slipping while forming into the compression mould shape would inherently result as a consequence of the elevated mold temperature (7:20).  As to claim 17, Cogswell provides locally welded plies, but appears to be silent to the directing thermal energy.  However, Evans provides (in the combination set forth above for claim 10) laying up and a laser which directs thermal energy to the interface for tacking, interpreted to be melting, and would have been obvious for the same reasons set forth above.

Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive or are moot in view of the Evans reference applied above. The arguments appear to be on the grounds that Cogswell and Grutta do not teach the low melt temperature thermoplastic placed in a pattern providing registration and shear capability.  Evans provides a spider web-like veil pattern that is believed to render obvious the instant claims along with Cogswell or Cogswell and Black.  The Evans veil necessarily contacts only a portion of the composite material in view of this spider web-like pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742